Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 26, 2020

The Court of Appeals hereby passes the following order:

A20A1528. DEVIN LEONARD GRANT v. THE STATE.

      After fleeing from a traffic stop, Devin Leonard Grant was involved in a high
speed police chase during which he fired multiple shots at officers. As a result, a jury
found him guilty of fifteen counts of aggravated assault on a police officer,
aggravated assault, and possession of a firearm during the commission of aggravated
assault on a police officer. Grant received consecutive twenty-year sentences for the
16 aggravated assault convictions and a consecutive five-year sentence on the
possession of a firearm charge.1 Years later, Grant filed a motion to vacate a void
sentence, arguing that his sentences should have merged because all convictions arose
from a single incident.
      “Motions to vacate a void sentence generally are limited to claims that – even
assuming the existence and validity of the conviction for which the sentence was
imposed – the law does not authorize that sentence, most typically because it exceeds
the most severe punishment for which the applicable penal statute provides.” von
Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). A direct appeal may
lie from an order denying a motion to vacate or correct a void sentence only if the
defendant raises a colorable claim that the sentence is, in fact, void. See Harper v.
State, 286 Ga. 216, 217 (1), n. 1 (686 SE2d 786) (2009); Burg v. State, 297 Ga. App.
118, 119 (676 SE2d 465) (2009). Grant’s merger claim is a challenge to his
convictions, and not his sentences, and thus does not state a valid void-sentence


      1
        Grant’s convictions were affirmed in an unpublished opinion. See Grant v.
State, (Case No. A04A0728, decided May 19, 2004).
claim. See Williams v. State, 287 Ga. 192, 193-194 (695 SE2d 244) (2010).
      To the extent that Grant’s motion could be construed as seeking to vacate or
modify his convictions, “a petition to vacate or modify a judgment of conviction is
not an appropriate remedy in a criminal case,” Harper, 286 Ga. at 218 (1), and any
appeal from an order denying or dismissing such a motion must be dismissed, see id.
at 218 (2); see also Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
      Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/26/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.